DETAILED ACTION
This correspondence is in response to the communications received May 4, 2022.  Claims 1, 6-14, 16, 18, 21, 23 and 27-36 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1, 6-14, 16, 18, 21, 23 and 27-36 are allowed. 

The following is an Examiner's statement of reasons for allowance: The three dimensional integrated circuit memory arrangement as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

    PNG
    media_image1.png
    768
    864
    media_image1.png
    Greyscale

Regarding claim 1, the prior art of Shukh (US 2014/0353662) as can be seen in Figs. 7 (provided above) and 8, discloses a three dimensional integrated circuit memory arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of features claimed such as the first memory cell with thin film transistor between the second memory cell with thin film transistor and the substrate, with the word line being between the substrate and the gate electrode, in conjunction with,
“a source electrode, and a drain electrode, where one of the source electrode and the drain electrode is a first electrode and another one is a second electrode, and where the channel layer is between the gate electrode and the first and second electrodes,
…
the IC device further includes, for each of the first memory cell and the second memory cell, a capacitor coupled to the first electrode and a bitline coupled to the second electrode.”

Regarding claim 16, the prior art of Shukh (US 2014/0353662) as can be seen in Figs. 7 (provided above) and 8, discloses a three dimensional integrated circuit memory arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of features claimed such as the first memory cell with thin film transistor between the second memory cell with thin film transistor and the substrate, with the word line being between the substrate and the gate electrode, in conjunction with, 
“a wordline coupled to a gate electrode of the first TFT of each of the plurality of first memory cells and to a gate electrode of the second TFT of each of the plurality of the second memory cells, wherein the wordline is between the substrate and the gate electrode of the first TFT or the wordline is between the substrate and the gate electrode of the second TFT;
a first bitline coupled to an electrode of the first TFT of a first memory cell of the plurality of first memory cells; and 
a second bitline coupled to an electrode of the second TFT of a first memory cell of the plurality of second memory cells,
wherein:
the electrode of the first TFT is either a source electrode or a drain electrode of the first TFT,
the electrode of the second TFT is either a source electrode or a drain electrode of the second TFT,
the first bitline and the second bitline are coupled to a first multiplexer, and 
at least one of the first TFT and the second TFT is a bottom gated TFT”.

Regarding claim 21, the prior art of Shukh (US 2014/0353662) as can be seen in Figs. 7 (provided above) and 8, discloses a method of forming a three dimensional integrated circuit memory arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of features claimed such as the first memory cell with thin film transistor between the second memory cell with thin film transistor and the substrate, with the word line being between the substrate and the gate electrode, in conjunction with, 
“wherein forming the first memory cell includes:
forming the first wordline in a first layer over the substrate to supply a first gate signal, and
forming the first selector TFT above the first wordline using a first thin film process, the first selector TFT having a channel layer that includes a first region and a second region,
forming a first bitline coupled to the second region of the channel layer of the first selector TFT, 
forming a first storage node coupled to the first region of the channel layer of the first selector TFT, and 
forming a first capacitor coupled to the first storage node”.

Regarding claim 33, which is newly presented in the amended claim set dated May 4, 2022, which presents content from claim 16 (of the December 22, 2022 claim set) coupled with the content of claim 19 (of the December 22, 2022 claim set), where claim 19 is rolled into claim 16, which as stated in the Final Rejection (dated March 22, 2022), would be allowable if rewritten in independent form including all of the limitations of the base claim.  Therefore, the prior art of Shukh (US 2014/0353662) as can be seen in Figs. 7 (provided above) and 8, discloses a three dimensional integrated circuit memory arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of features claimed such as the first memory cell with thin film transistor between the second memory cell with thin film transistor and the substrate, with the word line being between the substrate and the gate electrode, in conjunction with, 
“a first bitline coupled to a source/drain (S/D) electrode of the first TFT of a first memory cell of the plurality of first memory cells and to a S/D electrode of the second TFT of a first memory cell of the plurality of second memory cells, and
a second bitline coupled to a S/D electrode of the first TFT of a second memory cell of the plurality of first memory cells and to a S/D electrode of the second TFT of a second memory cell of the plurality of second memory cells”.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893